Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to remarks made on 02/23/2021.
Claims 1 & 13 being independent.
Claims 1, 9, and 13-20 have been amended.
Claims 9 & 19 are deemed allowable over the prior art of record and claims 10 & 20 are deemed allowable based on dependency from claims 9 & 19.
Claims 1-20 are currently pending and have been examined.

Allowable Subject Matter
Claims 9, 10, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable over the prior art of record if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  

Response to Arguments
With respect to Applicant's arguments for claim rejection under 35 USC 101, filed 02/23/2021, the arguments have been fully considered and are persuasive.  The 35 USC 101 rejection of the claims has been withdrawn. 
With respect to Applicant's arguments for clam rejection under 35 USC 103, filed 02/23/2021, have been fully considered but they are not persuasive. Applicant on page 25 of the 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 1-7 and 11-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hannu Sakari Kauniskangas et al. (US 2011/0258121 A1, herein Kauniskangas) in view of Lawrence Douglas et al. (US 2015/0193776 A1, herein Douglas) and in further view of David Cooper McCoy (US 2015/0149354 A1, herein McCoy).

As per claim 1. Kauniskangas teaches A method for implementing a voice currency token based payment system, comprising implementing at a voice currency platform server, the steps of: 
receiving, by a speech analyzer of the voice currency platform server, voice data from a payor terminal device, the voice data including a voice based instruction including: 
In response to matching the voice data generating an encrypted voice currency token, wherein generating the encrypted voice currency token comprises: 
generating a voice currency token data record comprising (i) the payor account ID (ii) the currency amount identified within the received voice data, and (iii) an association between at least a part of the currency amount within the generating voice currency data record and the payor voice currency platform account (Kauniskangas ¶¶ [52, 61, 65-66 & 67]); 
encrypting the voice currency token data record using a voice currency token encryptor of the voice currency token database using a voice currency token encryptor of the voice currency token database (Kauniskangas ¶¶ [44, 87 & 103]).
it can be argued that Kauniskangas does not explicitly teach, however, Douglas further teaches:
performing a first voice based biometric authentication by matching the voice data received from the payor terminal device against one or more voice based biometric templates associated with the payor voice currency platform account (Douglas abstract and ¶ [72]);
it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention to modify the invention of Kauniskangas with the those of Douglas in order to authorize transactions based on an authentic voice sample (see Douglas abstract).
it can further be argued that the combination of Kauniskangas and Douglas does not explicitly teach, however, McCoy further teaches:
receiving, by a speech analyzer of the voice currency platform server, voice data from a payor terminal device, the voice data including a voice based instruction including: 
a request to generate a voice currency token (McCoy ¶ [69]); 
a payor account ID identifying a payor voice currency platform account associated with a payor  (McCoy ¶ [69]); 
voice data comprising information identifying a currency amount to be included within the requested voice currency token (McCoy ¶¶ [69 & 74]); 
extracting at least the currency amount identified within the voice data using the speech analyzer (McCoy ¶¶ [44 & 74-75]); 
storing the voice currency token data record in a voice currency token database of the voice currency platform server (McCoy ¶¶ [57 & 75]); 
it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention to modify the combination of Kauniskangas and Douglas with the those of McCoy in order to identify transactional data associated with a banking transaction (see McCoy abstract).
As per claim 13, the claim recites analogous limitations to claim 1 above, and therefore rejected under the same premise.

As per claim 2, the combination of Kauniskangas, Douglas and McCoy teach the method as claimed in claim 1, Kauniskangas further teaches: wherein the voice currency platform server: 
receives a payee account ID identifying a payee voice currency platform account associated with a designated payee corresponding to the requested voice currency token (Kauniskangas abstract and ¶¶ [46, 51 & 56]); 
includes the payee account ID within the generated voice currency token data record (Kauniskangas abstract and ¶¶ [46, 51 & 56]); and 
records an association between the generated encrypted voice currency token and the payee voice currency platform account (Kauniskangas ¶¶ [50, 54, 63 & 99]).
 claim 14, the claim recites analogous limitations to claim 2 above, and therefore rejected under the same premise.

As per claim 3, the combination of Kauniskangas, Douglas and McCoy teach the method as claimed in claim 1, Kauniskangas further teaches: wherein the voice currency platform server includes a voice currency token validity period within the generated voice currency token data record (Kauniskangas ¶¶ [42 & 45]). 
As per claim 15, the claim recites analogous limitations to claim 3 above, and therefore rejected under the same premise.

As per claim 4, the combination of Kauniskangas, Douglas and McCoy teach the method as claimed in claim 1, Kauniskangas further teaches: wherein the step of generating the encrypted voice currency token outputs a playable audio file configured such that playback of the audio file results in presentation of audio output that omits the contents of information fields within the generated voice currency data record (Kauniskangas ¶¶ [77 & 80]).
As per claim 16, the claim recites analogous limitations to claim 4 above, and therefore rejected under the same premise.

As per claim 5, the combination of Kauniskangas, Douglas and McCoy teach the method as claimed in claim 1, Kauniskangas further teaches: wherein the step of generating the encrypted voice currency token is followed by transmitting to at least one of a payor terminal device and a designated payee terminal device, any of the encrypted voice currency token, a token ID corresponding to the encrypted voice currency token, an electronic link to a location where the encrypted voice currency token is stored, and confirmation regarding generation of the voice currency token (Kauniskangas ¶¶ [55, 58, 61, 66 & 70]).
As per claim 17, the claim recites analogous limitations to claim 5 above, and therefore rejected under the same premise.

As per claim 6, the combination of Kauniskangas, Douglas and McCoy teach the method as claimed in claim 1, Kauniskangas further teaches: comprising the further steps of: 
receiving from a payee terminal device, a request for encashment of the encrypted voice currency token (Kauniskangas ¶ [64]); 
receiving information identifying a payee account ID identifying a payee voice currency platform account (Kauniskangas ¶¶ [44-46]); 
it can be argued that Kauniskangas does not explicitly teach, however, McCoy further teaches:
decrypting the encrypted voice currency token and extracting from the voice currency data record corresponding to the encrypted voice currency token, (i) the payor account ID and (ii) the currency amount identified within said voice currency data record (McCoy ¶ [44]); 
identifying a payor bank account associated with the payor voice currency platform account (McCoy ¶ [44]); 
identifying a payee bank account associated with the payee voice currency platform account (McCoy ¶ [44]); and 
initiating transfer of the extracted currency amount from the payor bank account to the payee bank account (McCoy ¶¶ [20 & 63]).
The motivation to combine the references is the same as seen above in claim 1.
As per claim 18, the claim recites analogous limitations to claim 6 above, and therefore rejected under the same premise.

As per claim 7, the combination of Kauniskangas, Douglas and McCoy teach the method as claimed in claim 6, McCoy further teaches: wherein the information identifying the payee account ID is either received from the payee terminal device or is extracted from the voice currency data record corresponding to the encrypted voice currency token (McCoy ¶ [44]). 
The motivation to combine the references is the same as seen above in claim 1.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hannu Sakari Kauniskangas et al. (US 2011/0258121 A1, herein Kauniskangas) in view of Lawrence Douglas et al. (US 2015/0193776 A1, herein Douglas) in view of David Cooper McCoy (US 2015/0149354 A1, herein McCoy) and in further view of Michael Cole (US 2020/0090147 A1, herein Cole).

As per claim 8, the combination of Kauniskangas, Douglas and McCoy teach the method as claimed in claim 6, it can further be argued that the combination of Kauniskangas, Douglas and McCoy do not explicitly teach, however, Cole further teaches: wherein subsequent to transferring the extracted currency amount from the payor bank account to the payee bank account, a data record corresponding to the encrypted voice currency token is modified to indicate that said encrypted voice currency token is non-redeemable (Cole ¶¶ [182-183]).
it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention to modify the combination of Kauniskangas, Douglas and McCoy with the those of Cole in order to alleviate the risk of an unauthorized third-party intercepting and resending messages containing tokenized address to the first or second data processing entity (see Cole ¶ [182]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY P KANAAN whose telephone number is (571)272-2481.  The examiner can normally be reached on Monday- Friday 10:00am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 5712703602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.P.K./Examiner, Art Unit 3695                                                                                                                                                                                        
/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        5/3/2021